Citation Nr: 0729906	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-39 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also had prior service in the New Jersey National 
Guard.  


FINDING OF FACT

The veteran's tinnitus is not etiologically related to active 
service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed bilateral tinnitus as 
a result of active service while working as an airframe 
mechanic, a job that involved working with air guns, drills, 
and other sheet metal tools in a sheet metal shop and on the 
flight line without any hearing protection.  He also reported 
a two day trip on a noisy airplane between the east and west 
coasts that he contends contributed to the condition.  The 
veteran had several post-service occupations, to include 
working as a commercial airline pilot in a padded cockpit, as 
a maintenance supervisor in an induction enrollment company, 
and in sales.  He acknowledges that he did not seek treatment 
for tinnitus while in service, reporting that he did not know 
the ringing in his ears was a medical condition so he learned 
to live with it.  He indicates that he cannot remember when 
he first noticed the tinnitus, but reports that it was long 
ago.  See VA Form 21-526 received April 2006; June 2007 
hearing transcript.  

The veteran's service medical records were requested from the 
National Personnel Records Center (NPRC) in June 2006.  In a 
July 2006 response, the NPRC indicated that the veteran's 
record was fire related and that all medical records located 
in the fire related record on file at the NPRC had been 
mailed.  The available service medical records are devoid of 
reference to complaint of, or treatment for, tinnitus.  At 
the time of his discharge from service, the veteran denied 
ear, nose or throat trouble and running ears, there was no 
report of tinnitus, and his ears were normal on clinical 
evaluation.  See April 1962 reports of medical examination 
and history.  Furthermore, an August 1962 statement of 
physical condition indicates that there had been no change in 
the veteran's condition since the completion of his April 
1962 separation physical.  

The post-service medical evidence of record consists of VA 
and private treatment records, associated mostly with the 
veteran's Parkinson's disease.  They contain no reference to 
treatment for tinnitus.  See VA treatment records; records 
from Shore Neurology; records from Garden State Hearing and 
Balance Service.  

The veteran underwent a VA compensation and pension (C&P) 
audio examination in September 2006, at which time his claims 
folder was reviewed.  The examiner noted enlistment and 
separation physical examinations, which revealed normal 
hearing and which were negative for complaints of hearing 
loss or tinnitus.  The veteran reported constant tinnitus in 
his left ear described as a ringing sensation that varied in 
intensity.  He attributed the tinnitus to working on the 
flight line during service approximately two to three times 
per week, with an onset approximately 30 years ago.  The 
veteran also reported positive occupational noise exposure in 
construction for 15 to 20 years, and as a commercial airline 
pilot for four years with the use of personal protection 
devices.  He denied any recreational noise exposure, a 
history of head trauma, otalgia, or a familial history of 
hearing loss.  The examiner reported that there was no 
evidence in the medical records showing that tinnitus was 
incurred in or aggravated by military service, nor medical 
evidence that this condition manifested to a compensable 
degree within one year following his discharge.  The veteran 
was diagnosed with constant left ear tinnitus and the 
examiner opined that due to the lack of evidence in the 
medical file and a positive occupational noise exposure, 
tinnitus is not due to military noise exposure.  

The evidence of record does not support the veteran's claim 
for service connection for tinnitus.  As an initial matter, 
although the veteran was diagnosed with tinnitus during VA 
examination, there is no post-service medical evidence 
related to treatment for this condition, the VA examiner's 
diagnosis of tinnitus was made decades after the veteran's 
separation from service, and there is no contemporaneous 
documentation of symptomatology between the time of service 
and these initial findings.  In addition to the span of time 
between the veteran's active service and the documentation 
and diagnosis of tinnitus, his service medical records are 
devoid of reference to ringing in his ears, and the veteran 
acknowledges that he did not seek treatment in service.  
Moreover, there is no medical evidence establishing a link 
between the veteran's tinnitus and service.  In fact, the VA 
examiner opined that due to the lack of evidence in the 
medical file and the occupational noise exposure the veteran 
reported, tinnitus was not due to military noise exposure.  
In the absence of medical evidence linking tinnitus to 
service, service connection is not warranted and the claim 
must be denied.  See 38 C.F.R. § 3.303 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and of the 
need to send any evidence in his possession that pertains to 
the claim.  See June 2006 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  This 
letter also provided the veteran with notice of the 
appropriate disability rating and effective date of any grant 
of service connection.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's available service, VA and private 
medical records have been obtained and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for tinnitus is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


